                          Case 1:18-cv-11940-AT Document 43 Filed 07/03/19 Page 1 of 2


                                        WALLISON            & WALLISON              LLP



      20   EAST   69 TH STREET                                                                .JEREMY           L . WALLISON,             Eso     .

             SUITE   5A                                                                       TEL     (MAIN):      212      . 292.1010

NEW   YORK   , NEW   YORK   I 002   I                                                        TEL    <DIRECT)       : 212.292             . 101        I

                                                                                                    FAX:    2 I 2 .6 7 I . I 5 6 I
                                                                                              EMAIL    : JW @WA          LLISONLLP        . COM

              July 3, 2019

              VIA ECF (with courtesy copy to: Torres_NYSDChambers@nysd.uscourts.gov)

              Hon. Analisa Torres
              Daniel Patrick Moynihan United States Courthouse
              500 Pearl Street
              Courtroom 15D
              New York, NY 10007-1312

                          Re:       Casa Express Corp, as Trustee of Casa Express Trust v. Bolivarian Republic
                                    of Venezuela; 18-cv-11940 (AT) [rel. 19-cv-3123]

              Dear Judge Torres:

                      This firm represents Casa Express Corp, as trustee of Casa Express Trust (“Casa
              Express”), the plaintiff in the above-referenced action. We submit this letter in response to the
              Court’s Order of June 27, 2019 (ECF No. 41).

                       On the question at issue – whether this case is ripe for summary judgment briefing, as
              Casa Express advocates, or should instead be stayed in all but name pending briefing and
              resolution of Venezuela’s various arguments for a formal stay of this case – Casa Express joins
              in full and incorporates herein the points made on the same topic in the letter brief submitted
              today by plaintiffs’ counsel in the related action, Pharo Gaia Fund Ltd. and Pharo Macro
              Fund Ltd. v. Bolivarian Republic of Venezuela, No. 19-cv-3123 (AT) (the “Pharo Plaintiffs’
              Letter Brief”). Venezuela has waived its jurisdictional defenses; the one fact issue it cites as a
              needed topic of discovery misunderstands how litigation rights are conferred in the relevant
              debt securities; proceeding directly to summary judgment tracks the gold standard set by Judge
              Griesa and the Second Circuit in the Argentina bondholder suits; and, for its part, Venezuela’s
              case management counterproposal delays the inevitable for a comity argument contingent on
              the fall of Maduro (among its other optimistic assumptions), an impossibility argument
              contradicted by Venezuela’s recent payments to PDVSA 2020 bondholders, and a “state of
              necessity” argument that cannot be squared with, inter alia, the Maduro regime’s apparent
              recent shipment of 7.4 tons of gold out of the country. Particularly when other Venezuela
              creditors in other courts will not be slowed in their efforts by a stay imposed in this case,
              Venezuela’s advocated schedule needlessly would prejudice Casa Express’ rights.

                       To this we would add only one final point. The Pharo Plaintiffs are suing on two debt
              securities: a 13.625% 2018 Note, ISIN USP9395PAA95, and 7.75% 2019 Bonds, ISIN
              USP97475AN08, both governed by a Fiscal Agency Agreement dated July 25, 2001 (the “2001
       Case 1:18-cv-11940-AT Document 43 Filed 07/03/19 Page 2 of 2



FAA”). Casa Express is suing on the same 13.625% 2018 Note, but also on a separate issuance
of 13.625% 2018 Global Bonds, ISIN US922646AT10, governed by a Fiscal Agency
Agreement dated August 6, 1998 (the “1998 FAA”). For purposes of the Pharo Plaintiffs’
argument regarding New York General Obligations Law § 13-107 (and, indeed, for purposes
of all other arguments in their letter), that is a distinction without a difference. Like the 2001
FAA, the 1998 FAA provides that the U.S. depositary, Cede & Co., is to be treated “as the sole
owner of” the relevant debt security “for all purposes whatsoever” (§ 1(f)(i)), but that Cede &
Co. “may grant proxies and otherwise authorize” beneficial owners “to take any action which
a holder is entitled to take under this Fiscal Agency Agreement or the Securities” (§ 5(c)).
Accordingly, just as with the debt securities issued under the 2001 FAA, Cede & Co.’s
authorization to sue vel non is dispositive.

        For these reasons, all as further detailed in the Pharo Plaintiffs’ Letter Brief, Casa
Express respectfully requests that the Court allow Casa Express to file for summary judgment
without further delay.


                                               Respectfully submitted,

                                               /s/ Jeremy Wallison




                                                2
